Hall, J.
The defendant was indicted for obstructing a public road. There was no evidence, direct or from which it could have been inferred, that the offence was committed in Linn county. For this reason the judgment must be reversed. The State v. Hughes, 82 Mo. 88; The State v. Apperger, 80 Mo. 173; The State v. Wheeler, 79 Mo. 366; The State v. Inman, 76 Mo. 548; The State v. Babb, 76 Mo. 503; The State v. Hartnett, 75 Mo. 251; The State v. Burgess, 75 Mo. 541; The State v. Hughes, 71 Mo. 633.
The judgment reversed and the cause remanded.
All concur.